Citation Nr: 0631351	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-11 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1  Entitlement to service connection for migraine headaches. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for seizures.  

5.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance by another person or due 
to being housebound. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  

The issue of entitlement to waiver of recovery of pension 
benefits which was remanded by the Board in February 2003 has 
been resolved in favor of the veteran by the RO, and no 
further adjudication of his matter by the Board is indicated.    


FINDINGS OF FACT

1.  There is no evidence of migraine headaches during service 
and no competent evidence linking migraine headaches to in-
service symptomatology or pathology. 

2.  A March 1993 Board decision denied service connection for 
a psychiatric disorder, and this is the last final decision 
adjudicating this issue on any basis.  

3.  A January 1989 rating decision denied service connection 
for hepatitis and seizures; the veteran was notified of this 
decision in February 1989, and this is the last final 
decision adjudicating these issues on any basis.  

4.  Evidence received since the January 1989 rating decision 
and March 1993 Board decision does not bear directly and 
substantially upon the issues of service connection for a 
psychiatric disorder, hepatitis, or seizures nor is it, by 
itself or in conjunction with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of these issues. 

5.  The veteran is not a patient in a nursing home on account 
of physical or mental incapacity, helpless or blind, or so 
nearly helpless or blind as to need the regular aid and 
attendance of another person in order to carry out the 
activities of daily living.

6.  The veteran does not have a single permanent disability 
rated at 100 percent under the VA Schedule for Rating 
Disabilities. 

7.  It is not shown that the veteran is institutionalized, or 
substantially confined to his dwelling or its immediate 
premises due to a permanent disability or disabilities.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006). 

2.  The January 1989 rating decision denying service 
connection for hepatitis and seizures is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129,19.192 (1988). 

3.  The March 1993 Board decision denying service connection 
for a psychiatric disability is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1992). 

4.  Evidence received since the March 1993 Board decision and 
January 1989 rating  decision in an attempt to reopen the 
veteran's claims for service connection for a psychiatric 
disorder, hepatitis and seizures is not new and material; 
thus, these claims may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2003).

5.  The criteria for special monthly pension based upon the 
need for the regular aid and attendance of another person or 
due to being housebound are not met.  38 U.S.C.A. §§ 1502 (b) 
(c), 1521(d) (e), 5100-5013A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.351, 3.352(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in September 2001.  The 
originating agency essentially informed the veteran to submit 
any pertinent evidence in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  As this letter also 
notified the claimant of the type of evidence and information 
necessary to reopen the previously denied claims at issue, 
the Board finds that he was provided with the notice required 
by the VCAA.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
an appropriate VA examinations.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly 
the reports of his VA examinations.   In addition, the 
veteran has not identified any additional pertinent evidence 
that could be obtained to substantiate the claims, and in 
fact he indicated in a statement received in April 2006 that 
he had no additional evidence to present.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

In light of the Board's denial of the appellant's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  The veteran was informed of this 
precedent in April 2006.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).
  
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



A. Service Connection for Migraines

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).
With the above criteria in mind, the relevant evidence will 
be summarized.  The service medical records, including the 
July 1974 separation examination, do not reflect any evidence 
of migraine headaches.  The post-service clinical evidence, 
which includes several private and VA clinical records dated 
from 1975 to 2005, does not contain any clinical findings or 
opinions demonstrating that the veteran has a current 
disability associated with migraine headaches as a result of 
service.  
The Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
he has migraines as a result of in-service symptomatology.  
However, he is not deemed competent to present evidence as to 
diagnosis, medical etiology, or causation.  See Routen, 
Espiritu, supra.  As such, the Board finds that the probative 
value of this positive evidence is outweighed by the negative 
evidence of record, to include the negative service medical 
records and lack of any competent medical evidence linking 
migraine headaches to service.  Therefore, the claim for 
service connection for migraine headaches must be denied.  
Gilbert, 1 Vet. App. at 49.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection migraines because 
there is no evidence of pertinent disability in service or 
for several years following service.  Furthermore, there is 
no true indication that the veteran has current disability 
that is associated with service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Indeed, in view of the absence of 
abnormal findings in service, the negative examination 
performed at separation from service, and the lack of any 
suggestion that pertinent disability is related to active 
duty, relating migraines to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

B.  New and Material Evidence        

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either on the merits, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2003)).  As the veteran's applications to reopen 
were received prior to this date, the preexisting version of 
38 C.F.R. § 3.156 applies.  All citations in this decision 
refer to the "old" version of 38 C.F.R. § 3.156.

Summarizing the relevant facts with the above criteria in 
mind, a January 1989 rating decision denied service 
connection for hepatitis, a psychiatric disorder and 
seizures.  The veteran was notified of this decision in 
February 1989.  In explaining the reasons for the denial of 
the veteran's claims, this rating decision found that the 
veteran's in-service viral hepatitis was acute and transitory 
and resolved with no residuals; that there was no evidence of 
a chronic in-service neuropsychiatric disorder; and that a 
diagnosis of a seizure disorder was not "confirmed" during 
military service.  A timely appeal to this decision was not 
perfected, and the January 1989 rating decision is the most 
recent final decision adjudicating the issues of entitlement 
to service connection for hepatitis and seizures on any 
basis.  38 U.S.C. §  4005(c) (1988); 38 C.F.R. §§ 3.104, 
19.129,19.192 (1988).  

The Board reopened the claim for service connection for a 
psychiatric disability in September 1991, and remanded the 
issue for further development.  Following this development, 
the Board denied the reopened claim for service connection 
for a psychiatric disorder in a March 1993 decision, finding 
that the veteran had presented no credible evidence of an 
acquired psychiatric disorder during or proximate to service 
and no medical evidence attributing a post-service 
psychiatric disorder to service.  The March 1993 Board 
decision is the most recent final decision adjudicating the 
claim for service connection for a psychiatric disorder on 
any basis.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1992). 

Summarizing the evidence that was before the adjudicators at 
the time of the final decisions set forth above, the service 
medical records in pertinent part show the veteran being 
treated in November 1973 for the onset of Grand Mal Seizures 
(aura phase).  This condition was reversed with 10 milligrams 
of Valium, and a subsequent service medical record dated in 
November 1973 described the veteran's condition as being 
"hyperventilation syndrome."  No further treatment for this 
condition was demonstrated during service. 

Also during service, the veteran was hospitalized for over 
two weeks in January 1974 for viral hepatitis.  The summary 
from this hospitalization indicated the veteran was afebrile 
during this treatment and largely asymptomatic.  No further 
treatment for hepatitis during service is demonstrated, and 
the service medical records do not reflect treatment for a 
psychiatric disorder.  The July 1974 separation examination 
was negative as to all three conditions at issue.  

The post service-evidence of record before the adjudicators 
at the time of the final decisions in question did not 
contain any clinical records demonstrating the presence of 
chronic residuals of hepatitis or of a seizure disorder.  
There was also no medical evidence linking a post-service 
disability associated with hepatitis or a seizure disorder to 
in-service symptomatology or pathology.  

The evidence before the Board at the time of its March 1993 
decision did include private clinical records dated from the 
1980s reflecting treatment for various psychiatric 
conditions, to include depression, generalized anxiety 
disorder, and schizophrenia.  One such record, dated in 
August 1989, from a private psychiatrist, A.G.R., M.D., 
referenced treatment of the veteran in March 1975 after the 
veteran was reportedly "disoriented, runni[n]g through the 
town and screaming for no cause at all."  This psychiatrist 
indicated that he had rendered a diagnosis at the time of 
this incident as "Acute Anxiety State with an episode of 
Hysteria and Panic Reaction."  He indicated the veteran was 
referred for a psychiatric evaluation at a hospital following 
this incident.  A sworn affidavit referring to similar 
incidents of the veteran losing control as that described 
above from as early as September 1974 was of record at the 
time of the March 1993 Board decision, as were medical 
reports dated in 1975 referring to treatment for injuries to 
the left hand, right knee and right side of the chest after 
the veteran was "running like crazy and he collided with a 
wall."  

Finally, the evidence of record at the time of the March 1993 
Board decision included the reports from a VA psychiatric 
examination scheduled pursuant to the September 1991 remand.  
This examination resulted in a diagnosis of generalized 
anxiety disorder.  

Turning to the evidence submitted since the January 1989 
rating decision and March 1993 Board decision in attempt to 
reopen the claims, the record reflects VA psychiatric 
outpatient treatment for what was diagnosed as a Psychotic 
Disorder, NOS following December 1998 and October 2001 VA 
psychiatric examinations.  A December 1998 general medical 
examination in pertinent part resulted in a diagnosis of 
"History of hepatitis B, no residuals."  No evidence of a 
seizure disorder was demonstrated at this examination.  

Reports from a VA examination conducted in July 2003 resulted 
in a diagnosis of "Depressive disorder, NOS."  The 
examiner, based on a review of the claims file, found no 
relationship between this diagnosed condition and in-service 
hepatitis.  A VA Liver examination conducted at that time 
showed the veteran denying any recurrence of hepatitis since 
his separation from service, or having any symptoms of 
hepatitis at the time of the examination.  Liver function 
testing was within normal limits, and the examination 
otherwise revealed no evidence of active hepatitis or 
disability related thereto.  The diagnosis was past exposure 
to hepatitis A and B.  

The additional evidence received since the last final 
adjudications also includes private clinical records, to 
include reports from an examination by a private psychiatrist 
in December 1998 reflecting a diagnosis of paranoid 
schizophrenia.  An examination by a private psychiatrist in 
December 2002 also resulted in a diagnosis of paranoid 
schizophrenia.  While the December 1998 and December 2002 
private psychiatric reports reflect a history provided by the 
veteran of almost continuous psychiatric complaints from the 
time of the separation from service, neither report contains 
a medical opinion linking a current physiatric disability to 
service.  Reports from laboratory testing in June 2002 
reflect positive testing for Hepatis antibodies, and a May 
2003 opinion from a private psychiatrist linked these results 
to the in-service hepatitis and asserted that the veteran 
therefore "qualifies to be service connected for this 
condition."  

The additional evidence submitted in an attempt to reopen the 
veteran's claims also includes duplicates of private clinical 
records and other evidence previously of record, including 
the aforementioned report from the private psychiatrist, 
A.G.R., M.D., referencing treatment of the veteran following 
the March 1975 incident in which the veteran ran through 
town.    

Having reviewed the complete record, the Board finds that new 
and material evidence has not been received to reopen the 
claims for service connection for hepatitis, a psychiatric 
disorder or seizures.  While some of the additional VA and 
private clinical reports do constitute new evidence, in that 
they were not of record at the time of the most recent final 
decisions, they are not material because they do not bear 
directly and substantially on the issue at hand.  In this 
regard, this evidence does not show that the veteran has a 
current disability associated with hepatitis, a seizure 
disorder, or a psychiatric disorder that is related to 
pathology or symptomatology incurred during service.  In 
making this determination, the Board notes that the positive 
testing for hepatitis antibodies is not accompanied by any 
findings of underlying disability, which is required for a 
grant of service connection.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, in the absence of any evidence of current 
disability associated with hepatitis, the May 2003 private 
physician's opinion suggesting that the veteran "qualifies" 
for service connection for this disability is not material.  
See id.   

In short, the Board finds that the evidence received 
subsequent to the January 1989 rating decision and March 1993 
Board decision is not new and material and does not serve to 
reopen the claims for service connection for hepatitis, a 
seizure disorder and a psychiatric disorder.  Having found 
that the evidence is not new and material, no further 
adjudication of these claims is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991). 

C.  Special Monthly Pension 

Aid and Attendance

The pertinent legal criteria provide that, for pension 
purposes, a person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity 
or, (2) helpless or blind, or so nearly helpless or blind as 
to need the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a).

With the above criteria in mind, the relevant evidence will 
be briefly summarized.  The veteran is in receipt of 
nonservice-connected disability pension, effective since 
1998.  The nonservice-connected disabilities, as listed by 
the RO on a December 2001 rating decision, are psychosis, 
rated as 50 percent disabling; a history of Hepatitis B with 
no residuals, grand mal seizures and migraine headaches, each 
rated noncompensable; and thoracic spondylosis and lumbar 
spondylosis, each rated as 20 percent disabling.  

Pertinent evidence includes reports from a VA examination 
conducted in March 2001 specifically designed to determine if 
the veteran qualified for the special monthly pension 
benefits.  This examination resulted in a poor prognosis and 
the conclusion that the veteran did require the daily 
personal health care services of a skilled provider without 
which the veteran would require hospital, nursing home or 
other institutional care.  The record also reflects 
assessments from private psychiatrists, including one 
rendered in March 1991, that the veteran is "totally 
disabled."  

The positive evidence above is at odds with the majority of 
the recent clinical evidence, which does not reflect such 
severe disability on the veteran's part as to require the 
assistance of others for the veteran to accomplish the tasks 
of daily living or to protect himself from hazards.  This 
includes the reports from an October 2001 VA examination, 
which is accompanied by a more complete discussion of the 
veteran's disabilities and more comprehensive clinical 
findings than that which accompanied the March 2001 VA 
examination.  Following this examination, the assessment by 
the examiner was that the veteran was "able to perform 
activities of daily living and to attend to needs of nature 
by himself without assistance."  The examiner also stated 
the veteran is "able to travel alon[]e for whatever 
purpose."  

More recently, VA psychiatric examinations conducted in July 
2003 and December 2005 resulted in Global Assessment of 
Functioning (GAF) Scores indicative of, at worst "serious" 
impairment of psychological, social and occupational 
functioning.  These scores do not represent the more severe 
impairment described by the private psychiatrists, as such 
disability would be represented by lower GAF scores than have 
been recently assessed by VA examiners.  The recent GAF 
scores also do not represent a level of impairment on the 
part of the veteran as to require the care or assistance of 
another for the normal activities of daily life or to protect 
him from hazards or dangers incident to his daily 
environment.  

Applying the pertinent legal criteria to the facts listed 
above, the evidence does not  demonstrate, nor is it so 
contended, that the veteran is blind.  It is also not shown 
or contended that the veteran is confined to a nursing home.  
The weight of the evidence also does not indicate that the 
veteran regularly needs the assistance of other persons with 
such things as feeding himself, or keeping himself 
"ordinarily clean and presentable."  The weight of the 
evidence also does not indicate that the veteran needs the 
assistance of another person to protect him from any 
"hazards or dangers incident to his daily environment," as 
the veteran was said to be able to travel on his own 
following the October 2001 VA examination.   

In making the above determination, the Board recognizes that 
there is some positive evidence of record, to include some 
assessments from private psychiatrists that the veteran is 
totally disabled and the aforementioned conclusion following 
the March 2001 VA examination.  However, the adjudication of 
the Board includes the responsibility of determining the 
weight to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Board finds the probative weight of this positive evidence to 
be overcome by the "negative" evidence contained in the 
reports from the thorough and comprehensive VA examination 
conducted in October 2001 and VA psychiatric examinations 
conducted in July 2003 and December 2005.  See Francisco v. 
Brown, 7 Vet. App. at 55 (1994).  Thus, as the Board finds 
the "negative" objective clinical evidence of record to be 
of greater probative value than the "positive" evidence, 
the Board must deny the veteran's claim for special monthly 
pension benefits based on the need for regular aid and 
attendance of another person.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Housebound Rate

The pertinent legal criteria provide that in the case of a 
veteran entitled to pension who does not qualify for 
increased pension based on need of regular aid and 
attendance, an increase in the rate of pension is authorized 
where the veteran has certain additional severe disabilities 
or is permanently housebound.  The requirement for this 
increase in pension are considered met where, in addition to 
having a single permanent disability rated as 100 percent 
under regular schedular evaluation, without resort to 
individual unemployability, the veteran:

(1) Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or

(2) Is substantially confined as a direct result of his other 
disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502(c), 
1521(e); 38 C.F.R. § 3.351(d). 

Applying the relevant law to the facts of this case, the 
Board notes initially that the RO has not established that 
the veteran has a single disability rated as 100 percent 
disabling under the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (hereinafter Ratings Schedule).  Analyzing the 
clinical evidence of record in terms of whether entitlement 
to such a 100 percent rating is warranted, application of the 
Ratings Schedule to the findings from the most recent VA 
examinations does not reveal a disability for which a 100 
percent rating would be warranted.  In this regard, the GAF 
scores following the most recent VA psychiatric examinations 
as set forth above, while reflective of, at worse, serious 
impairment, are not so low as to represent the severe level 
of disability typical of that which would warrant a 100 
percent rating.  There are otherwise no other findings from 
the recent clinical evidence indicative of a disability that 
would warrant a 100 percent rating under the Ratings 
Schedule.  

In addition to concluding that the evidence does not show 
that the veteran is 100 percent disabled due to a single 
disability, it is also the conclusion of the Board that the 
veteran is not "substantially confined" to his dwelling or 
institutionalized as a result of his medical disabilities.  
As indicated above, the veteran's physical disabilities are 
not so severe as to prevent him from leaving home.  In short, 
as the Board finds that the weight of the negative evidence 
outweighs the positive evidence as to the issue of whether 
the relevant statutory or regulatory criteria for entitlement 
to special monthly pension at the housebound rate are met, 
the claim for this benefit must be denied.  Gilbert, 1 Vet. 
App. at 49.

ORDER

Entitlement to service connection for migraine headaches is 
denied. 

New and material evidence having not been received, the claim 
for service connection for a psychiatric disorder is denied. 

New and material evidence having not been received, the claim 
for service connection for hepatitis is denied.  

New and material evidence having not been received, the claim 
for service connection for seizures is denied.  

Entitlement to special monthly pension based upon the need 
for regular aid and attendance by another person or due to 
being housebound is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


